          Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 1 of 25




              I N T H E U N I T E D S T A TE S D I S T R I C T C O U R T F O R
                     THE WESTERN DISTRICT OF TEXAS
                             S A N A NT O N I O D I V I S I O N

    H O L C OM B E , et. al,                        N O . 5 : 1 8 - C V - 0 05 55 - X R
    Plaintiffs                                          (consolidated cases)

    vs.

    U N I T E D S T A TE S O F
    AMERICA,
    Defendant

          PLAINTIFFS’ RESPONSE TO THE GOVERNMENT’S
                                 DAUBERT MOTION

          The Government moves to exclude the testimony of Johns Hopkins epide-

miologist Dr. Daniel Webster. 1 However, the Government does not challenge

his qualifications. That’s because Dr. Webster has 30 years of experience in

epidemiology, economics, sociology, gun violence, public health policy, and

methodological issues related to injury and violence. 2 Even though he reaches

the same conclusions the Inspector General found in two separate reports (as

recently as February 2020), the Government challenges those opinions as un-

reliable. 3 The Court should deny the Government’s motion because a full




1    Exh. 2 (CV); Exh. 3, Dep. Webster 19:3–20 (authenticating CV).
2    Exh. 3, Dep. Webster 30:16–22, 38:5–10.
3    See Dkt. No. 250-11, at 6 (2018 Report) (“If Kelley's fingerprints were submitted to
     the FBI, he would have been prohibited from purchasing a firearm from a [FFL].
     Because his fingerprints were not submitted … Kelley was able to purchase fire-
     arms, which he used to kill 26 people at the First Baptist Church of Sutherland
     Springs on November 5, 2017.”); Exh. 4, USA24845, USA24847 (2020 Subsequent
     Review Report) (finding that the Government’s omission “allowed Kelley to pass a
     background check and purchase firearms from a FFL.”).


                                             i
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 2 of 25




review of the Daubert factors overwhelmingly demonstrates the reliability of

his methodology and conclusions.



                                    TABLE OF CONTENTS

Daubert Factors ................................................................................................... 1

Argument ............................................................................................................. 2

    1. Dr. Webster’s conclusions arise out of his research, not
       litigation. ................................................................................................... 2

    2. Epidemiology is known to reach reliable results using
       established standards and controls. ........................................................ 3

    3. Dr. Webster based his conclusions on peer-reviewed research fit
       for the issue at hand. ................................................................................ 4

         3.1.      Dr. Webster cites multiple studies that support his
                   conclusions. .................................................................................... 5
         3.2.      The Government’s take on domestic violence studies at
                   best raises a fact issue. .................................................................. 7
         3.3.      Dr. Webster thoroughly explained how and why he
                   reached his conclusions.................................................................. 9

    4. Dr. Webster accounts for obvious alternative explanations. ................ 13

         4.1.      Dr. Webster relies on studies that find people prefer
                   reliable firearms from trusted sellers. ........................................ 13
         4.2.      Dr. Webster applied his extensive experience in the field
                   to Devin Kelley’s specific factual situation ................................ 15

    5. Dr. Webster meets the other Rule 702 criteria as well. ........................ 17

Conclusion.......................................................................................................... 18




                                                           ii
    Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 3 of 25




                         DAUBERT FACTORS

    Courts may consider various factors on the admissibility of expert testi-

mony. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S. 137, 149–50 (1999).

These factors are “neither exclusive nor dispositive.” Fed. R. Evid. 702 advi-

sory committees note to 2000 amendments. The Advisory Committee outlines

the various factors that may be applicable to this case:

       •   Whether experts are “proposing to testify about matters
           growing naturally and directly out of research they have
           conducted independent of the litigation.” Id. (citing Daubert
           v. Merrell Dow Pharmaceuticals, Inc., 43 F.3d 1311, 1317
           (9th Cir. 1995)).

       •   Whether the field of expertise is known to reach reliable re-
           sults and whether the field maintains standards and con-
           trols. Id.

       •   Whether the technique or theory has been subject to peer
           review and publication. Id.

       •   Whether the expert has unjustifiably extrapolated from an
           accepted premise to an unfounded conclusion. Id. (citing
           General Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997)).

       •   Whether the expert has adequately accounted for obvious
           alternative explanations. Id. (citing Claar v. Burlington
           N.R.R., 29 F.3d 499 (9th Cir. 1994)).

       •   Whether the technique or theory has been generally ac-
           cepted in the scientific community. Id.

       •   That the expert “employs in the courtroom the same level of
           intellectual rigor that characterizes the practice of an expert
           in the relevant field” Id. (quoting Kumho Tire Co. v. Carmi-
           chael, 526 U.S. at 146 (1999)).




                                     Page 1 of 25
         Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 4 of 25




                                       ARGUMENT

    1.     Dr. Webster’s conclusions arise out of his research, not
           litigation.

         Dr. Webster has been researching gun violence and gun policy for nearly

30 years. 4 In fact, he learned about the Sutherland Springs shooting—includ-

ing the Government’s negligence—through his work on gun violence inde-

pendent of this litigation. 5 The issues in this case bear directly on his day-to-

day work. Dr. Webster is the Professor of American Health and Violence Pre-

vention at Johns Hopkins University and the Director of the Johns Hopkins

Center for Gun Policy Research. 6 He’s also core faculty of the Center for Men-

tal Health and Substance Abuse Research and the Center for Injury Research

and Policy. 7 And he currently teaches courses on Understanding and Pre-

venting Violence, Public Safety, and Problem Solving & Gun Violence. 8

         Starting with his very first job as a social worker in child maltreatment

cases, he has been investigating the potential for both short term and long

term risk of violence for individuals like Devin Kelley. 9 As an epidemiologist,

his work focuses on both individual circumstances and community factors to

explain risk. 10 For example, he’s led studies investigating factors that were

predictive in the lethal outcomes of intimate partner violence. 11 Based on


4    Exh. 3, Dep. Webster 309:4–6.
5    Id. at 14:11–15:1, 16:10–17:16.
6    Id. at 21:5–20.
7    Id. at 22:16–21.
8    Id. at 33:8–18.
9    Id. at 25:7–26:7, 26:21–27:15.
10   Id. at 40:10–41:6.
11   Id. at 41:7–17.

                                         Page 2 of 25
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 5 of 25




over 30 years of experience, Dr. Webster began forming his opinions in the

regular course of his work but finalized them after reviewing the relevant evi-

dence in this case.


 2.      Epidemiology is known to reach reliable results using
         established standards and controls.

       Courts—including this one—use epidemiology to determine causation in

individual cases. E.g., Cano v. Everest Min. Corp., 362 F.Supp.2d 814, 824

(W.D. Tex. 2005). An epidemiologist may testify about the application of the

increased risk to a particular person. See Gideon v. Johns Manville Sales

Corp., 761 F.2d 1129, 1136 (5th Cir. 1985) (epidemiologist competent to tes-

tify on increased risk of cancer and reduced life expectancy of the plaintiff).

       In FTCA cases, courts use epidemiological experts—relying on popula-

tion level data—to reach conclusions on causation in individual cases. E.g.,

Lee v. United States, SA-08-CA-531-OG, 2013 WL 12094219, at *24 (W.D.

Tex. July 22, 2013) (using epidemiology to determine whether a vaccine

would have prevented disease in a medical malpractice case); Clark v. Kellogg

Brown & Root LLC, No. 2:07-CV-191, 2008 WL 11357972, at *3 (E.D. Tex.

Sept. 23, 2008) (“In reaching its finding of specific causation, the court has

considered the testimony of … plaintiffs’ expert epidemiologist.”).

       Moreover, epidemiology in general, and Dr. Webster’s analysis in partic-

ular, contains both the existence of standards and controls that help it reach

reliable conclusions. Dr. Webster actually teaches Johns Hopkins graduate

students research methods and statistics in Health Policy. 12




12   Id. at 33:19–34:18.

                                      Page 3 of 25
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 6 of 25




 3.      Dr. Webster based his conclusions on peer-reviewed research
         fit for the issue at hand.

       Dr. Webster prepared a report (Dkt. No. 261-1) and a Declaration ex-

plaining how he reached his conclusions. 13 Based on his background experi-

ence, the studies, and the specific facts of this case, he reached two conclu-

sions. First, he has a general causation opinion that the Government’s negli-

gence increased the risk of harm. Second, a specific causation opinion that,

more likely than not, had the Government used due care and submitted

Devin Kelley’s information to the NICS, that would have prevented the sale

of firearms that he used in the Sutherland Springs shooting. 14

       Confusing specific and general causation, the Government sets aside Dr.

Webster’s experience and expertise and the specific facts of the Kelley case.

Ignoring those, the Government argues that two of the 14 studies that Dr.

Webster cited do not show a “greater than 50% chance that Plaintiffs would

not have been harmed.” Dkt. No. 261, at 4. In doing so, the Government relies

on Cano v. Everest Min. Corp. and other toxic tort cases. 362 F. Supp. 2d 814

(W.D. Tex. 2005).

       But the Government entirely sidesteps the fact that in toxic tort cases,

the plaintiff usually cannot show specific causation. E.g., Merrel Dow

Pharms., Inc. v. Havner, 953 S.W.2d 706, 714–15 (Tex. 1997). Where there’s

an absence of “reliable evidence of specific causation,” a plaintiff may prove

causation through epidemiological general causation studies. Id. at 715. Reli-

ance on only general causation “concedes that science cannot tell us what

caused a particular Plaintiff’s injury.” Id. Unlike Havner and other toxic tort


13   Exh. 1, Webster Declaration.
14   Exh. 3, Dep. Webster 221:11–14; Dkt. No. 261-1, at 16.

                                         Page 4 of 25
    Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 7 of 25




cases, there is no doubt as to the specific cause of Plaintiffs’ injuries: after

approval from a federal background check, Devin Kelley used firearms he

purchased to kill and maim.

    The Government nevertheless argues that there is a fitness problem with

Dr. Webster’s testimony because he does not meet the general causation

standard under this Court’s decision in Cano v. Everest Min. Corp., 362 F.

Supp. 2d 814 (W.D. Tex. 2005). On this point, the Government focuses on

only two of the fourteen studies that Dr. Webster referenced. But even here,
the question for the Court is whether all of the studies that Dr. Webster re-

lies on are “so dissimilar to the facts presented” that Dr. Webster’s opinions

cannot be “sufficiently supported” by any studies. Gen. Elec. Co. v. Joiner, 522

U.S. 136, 144–45 (1997). That’s because “trained experts commonly extrapo-

late from existing data.” Id. at 146. But where they do, they should “explain

how and why” they have extrapolated the data. Id. at 144 (cleaned up).

    In this case, Dr. Webster’s conclusions are not “far removed” from the

studies he relies on; he adequately explains how and why he extrapolated his

conclusions from the data. Id.

   3.1.   Dr. Webster cites multiple studies that support his
          conclusions.

    Concerning general causation, epidemiological evidence may be indirect

evidence. Cano, 362 F. Supp. 2d at 820; see also Bostic v. Ga-Pac. Corp., 439

S.W.3d 332, 334 (Tex. 2014) (“While but-for causation is a core concept in tort

law, it yields to the more general substantial factor causation in situations

where proof of but for causation is not practically possible or such proof other-

wise should not be required.”). But even on the issue of general causation, the

Government misinterprets causation as it is applied to epidemiology. Under

                                      Page 5 of 25
        Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 8 of 25




Texas law, epidemiological studies can meet the “50% likelihood standard”

where Plaintiffs cannot show specific causation. Id. However, this rule is not

dipositive even in general causation. Even without meeting that standard,

Plaintiffs can martial other evidence to show more likely than not the defend-

ant’s conduct caused injury. Cano, 362 F. Supp. 2d at 824; McManaway v.

KBR, Inc., No. H-10-1044, 2012 WL 13059744, at *7 (S.D. Tex. Aug. 22, 2012)

(reaching the same conclusion interpreting Cano).

       The Government’s version of the “50% likelihood standard” is simply in-
correct. Whereas Dr. Webster looks at the totality of the evidence, the Gov-

ernment primarily focuses on two or three studies. In actuality, Dr. Webster’s

report cites 14 articles and 1 book, including the two that the Government

references. 15 But even when limiting the review only to the Government’s

studies, Dr. Webster demonstrates that the vast majority (60%–88%) of in-

dividuals denied firearms are not later arrested for firearms violence. 16

       But unlike the Government, Dr. Webster did not limit his review to two

studies. As outlined in his Report and his Declaration, he surveyed the litera-

ture and found that Devin Kelley’s domestic violence history increased the

risk of gun violence anywhere from 3 to 12-fold. 17 Then, applying the more-

likely-than-not standard, Dr. Webster synthesized the studies and explained

that applying the studies, his experience and expertise, and examining the

particular facts of the case, he could conclude to a reasonable degree of scien-

tific certainty that the Air Force’s negligence increased the risk of harm and




15   Exh. 1, Webster Declaration, at ¶ 8.
16   Id. at ¶ 5.
17   Id. at ¶ 8, 11; see also Dkt. No. 261-1, at 8–9 (same data in Dr. Webster’s report).

                                            Page 6 of 25
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 9 of 25




resulted in Mr. Kelley acquiring the firearms he used in the Sutherland

Springs shooting.

     3.2.    The Government’s take on domestic violence studies at best
             raises a fact issue.

       Not wanting to substantively address the other studies, the Government

tries to differentiate the ones on domestic abuse by arguing that domestic
abuse is a crime of impulsivity, not premeditated, and that there are no stud-

ies linking domestic violence to “unknown persons.” On both counts, the Gov-

ernment misses the mark.

       First, the Government ignores the impulsive nature of Kelley’s act. Dan-

ielle Smith testified that Devin Kelley attacked the Sutherland Springs

church the day after she told him she wanted a divorce and the day before

she planned to file for divorce. 18 Second, these are not “unknown persons.”

Danielle Smith testified that Devin Kelley attacked the church as a way to

punish her—she grew up in that church, her family went there, and she

taught the children that Kelley murdered. 19 Moreover, she told Devin Kelley

that her mother, Michelle Shields, was helping her get the divorce. 20 And Ms.

Shields was an active member (and on the board of directors) of the Church. 21


18   Exh. 5, Dep. Danielle Smith, 206:13–207:6, 212:19–24. Dr. Webster also testified
     that the studies do not differentiate violence the way the Government wishes.
     E.g., Exh. 3, Webster Dep. 121:3–122:9. In fact, the best predictor of future vio-
     lence is past violence and behavior. Id. at 175:7–10; see also id. at 171:2–13 (While
     a mental health diagnosis alone is not a predictor of violence, a diagnosis com-
     bined with behavior—such as that which would result in hospitalization—is a risk
     factor for violence).
19   Exh. 5, Dep. Danielle Smith, 206:18–207:6; see also id. at 223:20–224:2 (Kelley
     knew these facts).
20   Id. at 212:19–24.
21   Id. at 42:10–17.

                                           Page 7 of 25
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 10 of 25




It’s only happenstance that Ms. Shields was not at the Church the day of the

shooting. If she had been, would the Government’s position be that Ms.

Shields’ injuries were foreseeable, but not the other 46 people? But even if

there were some factual dispute—which there is not—as to whether domestic

violence motivated Kelley, the Court may admit Dr. Websters testimony un-

der the conditional relevance rule. Fed. R. Evid. 104(b).

       Third, the Government’s position butchers Texas law on foreseeability.

Dr. Webster’s opinion is not that it’s easy to predict mass violence. Instead,
the nature of the facts of the particular case indicate “a fairly high probability

that Mr. Kelley would carry out violent acts in the future, including violent

acts with firearms.” 22 Stated another way, it’s more likely than not that Kel-

ley would carry out an act of gun violence. 23 In contrast, the Government sets

a fake goal post. No requirement under Texas law says Plaintiffs must show

that the Air Force could foresee that Kelley would commit a mass murder.

Neither is there a requirement under Texas law that the Air Force should

foresee the specific people hurt by its negligence. Instead, the standard is

that Kelley presented a risk of danger of committing gun violence. See Dkt.

No. 264, at 20–27 (discussing Texas law on foreseeability, holding that Texas

law does not require the prediction of “the particular accident or injury which

in fact occurs.”). The Court should reject the Government’s attempt to turn

the foreseeability standard into a predictability standard.




22   Exh. 3, Dep. Webster 53:3–15.
23   Id. at 84:2–13.

                                      Page 8 of 25
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 11 of 25




     3.3.    Dr. Webster thoroughly explained how and why he reached
             his conclusions.

       The Government spends time on two studies that look at subsequent

criminal activity among firearms purchasers with criminal history. And as

Dr. Webster makes clear in his Declaration, he uses these population level

studies as evidence supporting his conclusion that the Government increased

the risk of harm. 24 To be clear, the Government does not argue that these
studies fail to show any increased risk of harm. Instead, the Government mis-

characterizes the law and argues that the studies do not show a 50% or

greater risk of harm.

       Kelley was at even higher risk because he had two domestic violence

felony convictions. The evidence throughout the case supports this conclu-

sion. For example, the Government’s FBI representative testified that by

2016—when Kelley purchased the assault rifle he used in the shooting—the

FBI had processed 1.3 million denials. 25 Of those, felony convictions account

for the majority of NICS denials. 26 And of course, if a record of a felony con-

viction is in the FBI’s database, it’s an instant denial. 27

                                   (see figure on next page)




24   If anything, these studies underreport the incidence of recidivism. Exh. 3, Dep.
     Webster, 43:18–44:8; 44:9–46:1, 47:4–18 (“Certainly it’s far more than based upon
     what we know about reporting of violent events…”).
25   Exh. 6, Dep. Del Greco, 84:11–18, Dep. Exh. 3, at 19.
26   Id. at 85:8–11; Dep. Exh. 3, at 18 (chart of denials).
27   Id. at 82:9–14.

                                            Page 9 of 25
Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 12 of 25




   Figure 1: Exhibit 3, pg. 19, to FBI Rule 30(b)(6) Representative's Deposition Testimony




                                       Page 10 of 25
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 13 of 25




       Moreover, not only does the felony nature of Kelley’s crimes increase the

risk, but so does the domestic violence connection. Underreporting is a seri-

ous problem with both violent crime in general and domestic violence specifi-

cally, and it’s virtually impossible to design studies that would take into ac-

count unreported violence. 28 The Government fails to substantively address

the domestic violence connection because they know the studies do not sup-

port them. Most studies support the link between gun violence and domestic

violence history. In fact, the studies recognize that acts of mass violence are

“a blend between acts against the family and intimate partners and others.” 29

       Another key reason the studies show the minimum effect—not the maxi-

mum effect—from background search policies is the record gaps in those da-

tabases. 30 Multiple studies dating back to the 1990s show that “huge gaps

with reporting records on dispositions that were relevant” cause these back-

ground checks to be less effective than they otherwise would be. 31 One reason

records are incomplete in these studies is that they date back to the early

1990s, when the Brady Bill was first passed. 32 At that time, records systems

were just beginning to be maintained and were incomplete. 33 Another reason

is the Agencies’ failure to contribute records. That’s particularly relevant


28   Exh. 3, Dep. Webster 45:2–46:1, 119:14–120:4.
29   Id. at 103:9–104:21.
30   Id. at 201:13–203:8, 236:4–9.
31   Id.; Exh. 1, Webster Declaration ¶ 6.
32   This is particularly true of the 2001 and 1999 studies (Dkt. No. 261-3 and 261-4)
     that the Government so heavily relies upon in its argument. The Inspector Gen-
     eral’s Report in 2020 finds that, starting from 1997, it was not until the Suther-
     land Springs shooting did the services finally take action to correct this wide-
     spread problem. See Exh. 4, USA24849 (DoD IG Report detailing the services com-
     pliance rate from 1997–2019).
33   Exh. 3, Dep. Webster 242:8–243:21.

                                          Page 11 of 25
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 14 of 25




here, where just one office (AFOSI) of one branch of the US Military identi-

fied over 7300 missing individual records. Dkt. No. 249, at 1 & n.4. That

number does not include the Security Forces’ failure, nor does it include miss-

ing records from the Navy or Army. In this way, the Government effectively

takes advantage of its own negligence to defend its case. But these types of

confounding variables are the reason that a trained epidemiologist would be

helpful to the Court in understanding the literature.

       Another example of the Government’s failure to understand the epidemi-
ological science is its take on some of the mass shootings studies. The Govern-

ment misleads the Court by arguing that “the most pertinent study … shows

that background checks do not prevent mass shootings.” Dkt. No. 261, at 6.

Here, they play fast and loose with the technical terminology because—as ad-

dressed by Dr. Webster’s Declaration and deposition—this study does not ac-

tually examine the effectiveness of federal background checks at all. 34 The

study notes that background checks in private sales are not associated with

the incidence of mass shootings. 35 But, as Dr. Webster notes, the study does

show one type of state background check that decreases the incidence of mass

shootings: the background checks performed by states before a license is is-

sued. 36 However, the Court need not wade into the effectiveness of state back-

ground checks in private transfers to resolve any issue in this case because

Kelley purchased the weapons used in the shooting from an FFL in a state

with only federal background checks.




34   Exh. 1, Webster Declaration ¶ 6; see also Exh. 3, Dep. Webster 238:7–240:1.
35   Id.
36   Exh. 1, Webster Declaration ¶ 7.

                                         Page 12 of 25
      Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 15 of 25




 4.      Dr. Webster accounts for obvious alternative explanations.

      Here, the Government confuses alternate causes with alternate reali-

ties. The Government states the known tort concept that a plaintiff should

have to rule out plausible alternate causes for the injury. For example, if a

plaintiff has cancer, an alternative cause may be smoking. But in this case,

we know the exact cause of the injury: gunshot wounds.

      In reality, cause in fact asks the simple question: but for the Govern-

ment’s negligence, would Kelley have been able to purchase the guns he used

in the shooting? He was able to purchase the gun because the sale was ap-

proved by the FBI. If his records from the Air Force had been in the FBI sys-

tem, he would not have gotten the gun he used. See generally Dkt. No. 249

(Plaintiffs’ MSJ). Like a dog bite case where the defendant negligently leaves

a gate open, we know the cause: the dog went through the open gate and bit

the plaintiff. In these cases, courts don’t spend exhaustive inquiries into

whether the dog could jump the fence. Jumping the fence is an alternative re-

ality that plaintiffs do not need to disprove. Otherwise, the defendant could

argue an infinite number of alternative realities: What if the dog dug a hole

under the fence? What if the plaintiff had left home earlier? Or later? Be-

cause we know Plaintiffs’ injuries were caused by Devin Kelley’s use of guns

he shouldn’t have been able to purchase, the Court doesn’t need to wade into

imagined alternate realities.

  4.1.     Dr. Webster relies on studies that find people prefer reliable
           firearms from trusted sellers.

      But when raised by the Government, Dr. Webster explained “how and

why” he reached his conclusion. Gen. Elec. Co., 522 U.S. at 145. First, it’s

highly improbable that Kelley could have committed mass murder at


                                      Page 13 of 25
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 16 of 25




Sutherland Springs through means other than firearms given what epidemi-

ologists in the public health field know about the nature of mass violence. 37

And the Government’s speculation can be rebutted by the actual facts of the

case, which Dr. Webster discussed at length in deposition, and in his Declara-

tion. 38

       Moreover, the relevant epidemiological studies show that people have a

strong preference for purchasing firearms from trusted sources and that only

rarely do they engage in those transactions with strangers. 39 Specifically, the

research supports the conclusions that attempts to purchase firearms in the

unregulated market require a trusted seller and a trusted buyer. 40 The “re-
sults of this study highlight the role of gun laws in creating barriers such as

limiting supply or sources of guns.” Dkt. No. 261-7, at 6. Dr. Webster’s experi-

ence also supports this conclusion: from his 30 years of experience doing gun

policy research, reliability of both the source and weapon can be a reason that

an individual goes to an FFL for a gun. 41

       In response, the Government argues that Texans are less likely to use

trusted sellers for firearms than Baltimore “inner city gang members.” Dkt.

No. 261, at 12 n.2. Given the State of Texas’ relationship with firearms, why

would this be true? If anything, Texans are more likely to want reliable,

trusted firearms. But even the Government’s premise is deeply flawed. For

one, the study looks at adult men residing in the city limits of Baltimore on


37   Exh. 3, Dep. Webster 79:17–80:22 (assault rifles make it easier given its capacity
     for ammunition and ease of access).
38   Exh. 1, Webster Declaration.
39   Exh. 3, Dep. Webster 210:4–211:12.
40   Id. at 142:11–143:4, 145:11–18.
41   Id. at 299:9–12.

                                          Page 14 of 25
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 17 of 25




probation. Dkt. No. 261-7, at 3. From there—without the study even mention-

ing the words “gang” or “inner city”—the Government concludes that they are

“likely connected to inner city Baltimore gangs.” Dkt. No. 261, at 12 n.2. In

deposition, Dr. Webster explained that there was no evidence to link study

participants to “inner city gang members” (or any other type of gang mem-

ber). 42 What’s more, the Government can point to no study that people in

Texas—let alone Devin Kelley—prefer untrusted sellers over trusted sellers.

     4.2.    Dr. Webster applied his extensive experience in the field to
             Devin Kelley’s specific factual situation.

       From his 30 years of experience conducting gun policy research, reliabil-

ity can be a reason that an individual goes to an FFL for a gun. 43 And that

opinion was based not only on his background, but also the actual facts and

evidence in the case. Applying that background to Devin Kelley, Dr. Webster

had plenty of evidence to conclude that Devin Kelley preferred a regulated

seller over an unregulated seller. For example, in Colorado, Devin Kelley pur-

chased a handgun in a private sale. Dkt. No. 264-6, at 4. He found the hand-

gun “awfully designed, and [it] kept having problems with the springs.” Id. at

4–5. He got rid of it and went to a regulated seller with more options, such as

the choice of color. Id. 44 “You get what you pay for.” Id. at 5. 45



42   Exh. 3, Dep. Webster, 145:11–18.
43   Id. at Dep. Webster 299:9–12.
44   Contrary to the Government’s assertions, Dr. Webster reviewed these documents.
     Exh 3, Dep. Webster, 296:6–297:22 (discussing Danielle Kelley’s testimony);
     139:20–141:22 (noting that Dr. Webster previously reviewed Danielle Kelley’s affi-
     davit concerning DICKS Sporting Goods); see also infra Part 5 (addressing the
     Government’s argument that Dr. Webster did not have sufficient facts or data).
45   See also Exh. 5, Dep. Danielle Smith, 218:1–14 (Devin Kelley liked new guns that
     worked properly).

                                         Page 15 of 25
      Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 18 of 25




       Second, Devin Kelley’s interest in firearms likewise supports the conclu-

sion he preferred the reliability and selection. Devin Kelley repeatedly pur-

chased guns from regulated sellers. The first time was on base while under

investigation for felony crimes of domestic violence. Dkt. No. 250-7, at 1–3

(purchase form at Holloman). And even after his conviction at Holloman, he

continued to buy from regulated sellers. Dkt. No. 250-20.

       Finally, as Dr. Webster notes in his Declaration, if the Government spec-

ulates about whether Kelley would get guns in underground markets, then
we must consider all other relevant parts of this counterfactual. In the alter-

native world where the Government is not negligent, Devin Kelley lies on his

ATF forms, subjecting him to 10 years in prison. Also, in this alternative real-

ity, Devin Kelley would have interacted with the police multiple times, each

time subjecting him to arrest as a felon in possession of a firearm. In some of

these interactions, he openly told the police that he was armed. As Dr. Web-

ster testified, the state and federal authorities frequently prosecute felons

with firearms. 46

       In sum, Dr. Webster followed a consistent methodology, not relying on

any one study, but surveying the literature and applying his 30 years of gun

policy expertise to the specific facts of this case.




46   Exh. 3, Dep. Webster, 294:13–19.




                                        Page 16 of 25
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 19 of 25




 5.      Dr. Webster meets the other Rule 702 criteria as well.

       First, the scientific community generally accepts Dr. Webster’s methodol-

ogy. Dr. Webster has 120 to 130 peer-reviewed publications on the very issues

in this case. 47 And these studies have consistently found a connection be-

tween firearm violence—including mass shootings—and the availability and

prevalence of firearms. 48

       Second, Dr. Webster “employs in the courtroom the same level of intellec-

tual rigor that characterizes the practice of an expert in the relevant field.”

Id. (quoting Kumho Tire Co., 526 U.S. at 146). Dr. Webster does not testify

before courts as a regular practice. 49 On this point, courts are free to reject

the Government’s argument where it presents “a conclusory statement”—as

it does in this case—that an expert’s methodology differs from his practice.

See Board of Regents Univ. Tex. Sys. v. Tower Car Wash, No. A-11-ca-125-LY,

2012 WL 13028618, at *5 (W.D. Tex. Feb. 10, 2012).

       Third, Dr. Webster had sufficient facts and data. Here, the Government

falsely asserts that Dr. Webster did not review certain documents. E.g., Dkt.

No. 261, at 15–16. For example, they say that Dr. Webster didn’t review any

Texas Rangers documents. Yet, Dr. Webster not only cited some of these




47   Id. 308:15–309:3.
48   Id. 191:2–9, 18–20; Exh. 1, Webster Declaration.
49   Exh. 3, Dep. Webster, at 23:7–21 (vast majority of his time—75%—spent on re-
     search, and the remaining amount of time on teaching and administration).




                                         Page 17 of 25
       Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 20 of 25




Texas Rangers documents in his report (e.g., Dkt. No. 261-1, at 16 n.28), but

the Government discussed the issue extensively with him at deposition. 50

       In Plaintiffs’ designation and prior to Dr. Webster’s deposition (per the

agreement of the parties), Plaintiffs provided a comprehensive list of docu-

ments that Dr. Webster reviewed. Those lists include the documents the Gov-

ernment now complains Dr. Webster did not review. 51 To date, the Govern-

ment has produced over 32,000 pages of documents. Plaintiffs have likely pro-

duced more. Experts cannot review every document in the case as that would

be a fruitless and expensive endeavor not proportional to the needs of the

case. Nevertheless, Dr. Webster reviewed the documents needed for him to

reach a conclusion about the specific facts of this case.



                                   CONCLUSION

       Dr. Webster based his conclusion on sufficient facts and data, specifically

about the Devin Kelley case, but also on his 30 years of experience in firearm

violence policy, and a survey of the literature. Fed. R. Evid. 702. His methods

are reliable, generally accepted, and were reliably applied to the specific facts


50   E.g., Id. at 129:21–130:2, 150:9–151:12 (discussing iCloud photos from the Texas
     Rangers on Kelley’s accusation of a shotgun); 140:2–7, 269:6–297:22 (discussing
     Danielle Kelley’s testimony); 139:20–141:22 (noting that Dr. Webster previously
     reviewed Danielle Kelley’s affidavit concerning DICKS Sporting Goods).
51   Exh. 3, Dep. Webster, Exh. 2 & 4. Parties have also agreed that none of Plaintiffs’
     experts need to provide a rebuttal/supplemental report until after the Government
     provides its final supplemental reports. To date, the Government has not provided
     those reports.




                                         Page 18 of 25
      Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 21 of 25




of this case. Id. While he does not testify regularly, he has testified as an ex-

pert in prior cases on the effect of firearm policy and the risk of injury from

particular individuals. 52 Plaintiffs respectfully ask the Court to reject the

Government’s contrived reading of the law and the literature.




52   Exh. 3, Dep. Webster 60:21–61:13.

                                         Page 19 of 25
   Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 22 of 25




Respectfully Submitted,

/s/ Jamal K. Alsaffar                     /s/ Jason P. Steed
Jamal K. Alsaffar                         Jason P. Steed
JAlsaffar@nationaltriallaw.com            JSteed@kilpatricktownsend.com
Texas Bar No. 24027193                    Texas Bar No. 24070671
Tom Jacob                                 Kilpatrick Townsend & Stockton
TJacob@nationaltriallaw.com               LLP
Texas Bar No. 24069981                    2001 Ross Avenue, Suite 4400
Whitehurst, Harkness, Brees, Cheng,       Dallas, TX75201
Alsaffar & Higginbotham & Jacob           Office 214-922-7112
PLLC                                      Fax 214-853-5731
7500 Rialto Blvd, Bldg. Two, Ste 250      Counsel for Vidal, McNulty, and Wall
Austin, TX 78735
Office 512-476-4346
Fax 512-476-4400
Counsel for Vidal, McKenzie, Solis,
McNulty, and Wall

/s/ April A. Strahan                      /s/ Daniel J.T. Sciano
April A. Strahan                          Daniel J.T. Sciano
april@ammonslaw.com                       DSciano@tsslawyers.com
Texas Bar No. 24056387                    Texas Bar No. 17881200
Robert E. Ammons                          Tinsman & Sciano
rob@ammonslaw.com                         10107 McAllister Freeway
Texas Bar No. 01159820                    San Antonio, TX 78216
The Ammons Law Firm                       Office 210-225-3121
3700 Montrose Blvd.                       Fax 210-225-6235
Houston, TX 77006                         Counsel for Amador
Office 866-523-1603
Fax 713-523-4159
Counsel for Holcombe, Ramsey, Curnow
& Macias

/s/ Daniel Barks                          /s/ Mark Collmer
Daniel D. Barks, pro hac vice             Mark W. Collmer
ddb@speiserkrause.com                     drcollmer@aol.com
Speiser Krause, P.C.                      Texas Bar No. 04626420
5555 Glenridge Connector, Suite 550       Collmer Law Firm
Atlanta, GA 30342                         3700 Montrose
Office 571-814-3344                       Houston, TX 77006
Fax 866-936-6382                          Office 713-337-4040
Counsel for Holcombe                      Counsel for Holcombe



                                Page 20 of 25
  Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 23 of 25




/s/ Dennis Peery                          /s/ Tim Maloney
Dennis Charles Peery                      Tim Maloney
d.peery@tylerpeery.com                    Texas Bar No. 12887380
Texas Bar No. 15728750                    timmaloney@yahoo.com
R. Craig Bettis                           Paul E. Campolo
cbettis@tylerpeery.com                    pcampolo@maloneyandcampolo.com
Texas Bar No. 24040518                    Texas Bar No. 03730150
Tyler & Peery                             Maloney & Campolo, L.L.P.
5822 West IH 10                           926 S. Alamo
San Antonio, TX 78201                     San Antonio, TX 78205
Office 210-774-6445                       Office (210) 465-1523
Counsel for Uhl                           Counsel for Ramsey

/s/ George LeGrand                        /s/ Joseph M. Schreiber
George LeGrand                            Joseph M. Schreiber
tegrande@aol.com                          joe@lawdoneright.net
Texas Bar No. 12171450                    Texas Bar No. 24037449
Stanley Bernstein                         Erik A. Knockaert
Texas Bar No. 02225400                    erik@lawdoneright.net
LeGrand & Bernstein                       Texas Bar No. 24036921
2511 N. Saint Mary’s St.                  Schreiber | Knockaert, PLLC
San Antonio, Texas 78212                  701 N. Post Oak Rd., Suite 325
Office 210-733-9439                       Houston, TX 77024
Fax 510-735-3542                          Phone (281) 949-8904
Counsel for Wall & Solis                  Fax (281) 949-8914
                                          Counsel for Brown

/s/ Justin Demerath                       /s/ Jason Webster
Justin Demerath                           Jason Webster
jdemerath@808west.com                     jwebster@thewebsterlawfirm.com
Texas Bar No. 24034415                    Texas Bar No. 24033318
O’Hanlon, McCollom & Demerath             The Webster Law Firm
808 West Ave.                             6200 Savoy
Austin, TX 78701                          Suite 640
Office 512-494-9949                       Houston, TX 77036
    Counsel for Corrigan, Braden,             Counsel for Lookingbill
    Warden, Stevens, Pachal, McCain, &
    Poston




                                Page 21 of 25
  Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 24 of 25




/s/ Brett Reynolds                         /s/ Marion M. Reilly
Brett T. Reynolds                          Marion M. Reilly
btreynolds@btrlaw.com                      Hilliard Munoz Gonzales, L.L.P.
Texas Bar No. 16795500                     719 S. Shoreline - Ste 500
Brett Reynolds & Associates, P.C.          Corpus Christi, TX 78401
1250 N.E. Loop 420, Suite 420              (361) 882-1612
San Antonio, TX 78219                      361/882-3015 (fax)
(210)805-9799                              marion@hmglawfirm.com
    Counsel for Workman, Colblath, and         Counsel for McMahan
    Harris

/s/ Marco Crawford                         /s/ Kelley W. Kelley
Marco Crawford                             Kelley W. Kelley
Law Office of Thomas J. Henry              Anderson & Associates Law Firm
4715 Fredricksburg                         2600 SW Military Drive, Suite 118
San Antonio, TX 78229                      San Antonio, TX 78224
(210) 585-2151                             (210) 928-9999
(361) 985-0601 (fax)                       (210) 928-9118 (fax)
mcrawford@tjhlaw.com                       kk.aalaw@yahoo.com
    Counsel for McMahan                        Counsel for Ward

/s/ Craig Carlson
Craig Carlson
ccarlson@carlsonattorneys.com
Philip Koelsch
pkoelsch@carlsonattorneys.com
Joe Craven
jcraven@carlsonattorneys.com
The Carlson Law Firm
100 E Central Texas Expy
Killeen, TX 76541
254-526-5688
    Counsel for Rios




                                 Page 22 of 25
   Case 5:18-cv-00555-XR Document 274 Filed 09/18/20 Page 25 of 25




                   CERTIFICATE OF SERVICE

    By our signatures above, we certify that a copy of Plaintiffs’ Response to

the Government’s Daubert Motion has been sent to the following on

September 18, 2020 via the Court’s CM/ECF notice system.



JOSEPH H. HUNT                               JOHN PANISZCZYN
Assistant Attorney General                   Civil Chief
United States Dept. of Justice               United States Attorney’s Office
Civil Division                               Western District of Texas

JOHN F. BASH                                 JAMES G. TOUHEY, JR.
United States Attorney                       Director, Torts Branch
Western District of Texas                    United States Dept. of Justice
                                             Civil Division

KIRSTEN WILKERSON                            STEPHEN E. HANDLER
Assistant Director, Torts Branch             Senior Trial Counsel, Torts Branch
United States Dept. of Justice               United States Dept. of Justice
Civil Division                               Civil Division

PAUL DAVID STERN                             STEPHEN TERRELL
Trial Attorney, Torts Branch                 Trial Attorney, Torts Branch
United States Dept. of Justice               United States Dept. of Justice
Civil Division                               Civil Division
CLAYTON R. DIEDRICHS                         JAMES E. DINGIVAN
Assistant United States Attorney             Assistant United States Attorney

JIM F. GILLIGAN
Assistant United States Attorney




                                    Page 23 of 25
